Per Curiam.
Respondent was admitted to practice by this Court in 1987. She maintained an office for the practice of law in Connecticut, where she was also admitted to practice.
Respondent resigned from the Connecticut Bar, effective July 31, 2001, forfeiting any rights to be reinstated at a later date. At the time, serious allegations of professional misconduct were pending against her and she was under suspensión for failure to cooperate with a disciplinary investigation.
Petitioner moves for an order imposing reciprocal discipline upon respondent (see, 22 NYCRR 806.19). Respondent has not replied to the motion or otherwise appeared in this matter.
Under the circumstances presented, we grant petitioner’s motion and further conclude that the interests of justice warrant respondent’s disbarment (see, e.g., Matter of Steinbach, 228 AD2d 88). We note that respondent has been suspended *803from practice in New York since 1998 for failure to comply with the attorney registration requirements (see, Matter of Attorneys in Violation of Judiciary Law § 468-a, 255 AD2d 827).
Mercure, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.